Ed. F. McF addin, Associate Justice (concurring). I concur in affirming the decree of the Chancery Court on the merits of the case. The original abstract filed by appellant was fatally defective when measured by Rule 9 of this Court; but prior to submission appellant filed, in a reply brief, a sufficient abstract of the record. Such filing prior to submission was said to be proper in St. L. RR. v. Newman, 105 Ark. 63, 150 S. W. 560; and also in Thompson v. Dierks Lumber Co., 208 Ark. 407, 186 S. W. 2d 425. So I considered the cause on the merits, and reached the conclusion that the Chancery decree was correct. The Chief Justice joins in this Concurrence.